HILTON, District Judge,
concurring in part, dissenting in part:
I agree that the evidence in this case does not rise to a Constitutional deprivation in that no deliberate indifference to Land’s medical needs was shown as to the correctional officers and medical personnel on duty between May 6 and 8:30 a.m. on May 10,1981. I would also find that the correctional officers on duty thereafter, up to the time of death similarly committed no deliberate indifference and would respectfully dissent with that portion of the majority decision.
Dr. Neal testified, in deposition, that during the last ten hours of his life Land “... should have been a very sick person; fever, pale, sweating profusely, and complaining of a lot of pain in the chest. He should not have been able to swallow for the pain ...” None of the affidavits of inmates incarcerated at M.S.C. mention the observation of these severe symptoms. The affidavit of inmate Franklin Morgan indicates that a correctional officer checked Land on Sunday May 10, and reported that he seemed to have a fever and his throat was swollen. There is no indication in the affidavit if this check was made prior to his 8:30 examination by the nurse or later in the day. However, these symptoms were consistent with the condition (fever, swollen throat) which had been present for several days and for which he had received continued attention and treatment. There was no evidence presented that any severe symptoms were present or brought to anyone’s attention. Deliberate indifference indicates a punitive motive. There is no showing in the record of action by the guards amounting to deliberate indifference.
In Loe v. Armistead, 582 F.2d 1291 (4th Cir.1978), this Court held that federal marshals, who were aware of a prisoner’s broken arm and delayed some eleven hours before affording him appropriate medical attention, stated a cause of action for deliberate indifference sufficient to withstand a motion to dismiss under Rule 12(b)(6). In the present case, there is no evidence that the guards were made aware of the serious symptoms described by Dr. Neal, nor is there any evidence that Land in fact had the symptoms. The evidence indicates that Land continued to exhibit the same symptoms Sunday that he had exhibited the previous three to four days. These same symptoms were brought to the attention of the medical staff on numerous occasions and treatment was rendered based on Dr. Neal’s original diagnosis.
To apply the rationale of Loe to this case requires a thrust beyond the facts before the Court, and presumes the existence of symptoms which Dr. Neal said could have existed. The punitive motive displayed by the federal marshals in Loe was predicated upon their knowledge of the injury. There is no evidence in this case that the guards had knowledge of any symptoms other than those previously noted and for which treatment was rendered. A punitive motive cannot be ascribed to the guards in the present case upon facts which are not in evidence and must be presumed.
*184The evidence in this case does not rise to a Constitutional deprivation as there is no evidence of deliberate indifference to Land’s medical needs. On the contrary he was promptly examined by a physician, given medication and monitored regularly by the prison personnel.
Accordingly, I believe that the district court’s summary judgment order dismissing this case should be affirmed.